 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 167 
In the House of Representatives, U. S.,

October 6, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives supporting the goals and ideals of Campus Fire Safety Month, and for other purposes. 
 
 
Whereas each year, States across the Nation formally proclaim September as Campus Fire Safety Month; 
Whereas since January 2000, at least 129 people including students, parents, and children, have died in student housing fires, many of which were preventable; 
Whereas over 80 percent of these deaths have occurred in off-campus occupancies; 
Whereas a majority of the students across the Nation live in off-campus occupancies; 
Whereas a number of fatal fires have occurred in buildings where the fire safety systems have been compromised or disabled by the occupants; 
Whereas it is recognized that automatic fire alarm systems provide the necessary early warning to occupants and the fire department of a fire so that appropriate action can be taken; 
Whereas it is recognized that automatic fire sprinkler systems are a highly effective method of controlling or extinguishing a fire in its early stages, protecting the lives of a building's occupants; 
Whereas many students are living in off-campus occupancies, Greek housing, and residence halls that are not adequately protected with automatic fire sprinkler systems and automatic fire alarm systems; 
Whereas it is recognized that fire safety education is an effective method of reducing the occurrence of fires and reducing the resulting loss of life and property damage; 
Whereas students are not routinely receiving effective fire safety education throughout their entire college career; 
Whereas it is vital to educate the future generations of our Nation about the importance of fire safety behavior so that these behaviors can help to ensure their safety during their college years and beyond; and 
Whereas by developing a generation of firesafe adults, future loss of life from fires can be significantly reduced: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Campus Fire Safety Month; 
(2)encourages administrators and municipalities across the country to provide educational programs to all students during September and throughout the school year; and 
(3)encourages administrators and municipalities to evaluate the level of fire safety being provided in both on- and off-campus student housing and take the necessary steps to ensure firesafe living environments through fire safety education, installation of fire suppression and detection systems, and the development and enforcement of applicable codes relating to fire safety. 
 
Lorraine C. Miller,Clerk.
